                           IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION



AMERICAN MEDICAL RESPONSE                          )       Case No. 3:09-cv-01196-JO
NORTHWEST, INC., AMERICAN                          )
MEDICAL RESPONSE, INC.,                            )
                                                   )
                               Plaintiffs,         )
                                                   )              JUDGMENT
                      v.                           )
                                                   )
ACE AMERICAN INSURANCE                             )
COMPANY, NATIONAL UNION FIRE                       )
INSURANCE COMPANY OF                               )
PITTSBURGH, PA,                                    )
                                                   )
                              Defendants.          )


Jones, J.

        Judgment is hereby entered in favor of Defendant national Union Fire Insurance

Company of Pittsburgh, PA, with respect to the causes of action asse1ied by Plaintiffs American

Medical Response N01ihwest, Inc., and American Medical Response, Inc., pursuant to the

Court's Opinion and Order dated July 10, 2014 [Dkt. # 245] granting National Union First

Insurance Company of Pittsburgh, PA's Motion for Summary Judgment. Each side is to bear

their own costs. IT IS SO ORDERED.

Dated this __)s'aay of October, 2019.
